Citation Nr: 9920621	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  96-39 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss, 
tinnitus, and external otitis.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had active service in the Merchant Marine from 29 
May 1945 to 15 August 1945 and claimed service from April 
1946 to October 1947.

In January 1990, he submitted a claim for service connection 
for ringing in the ears and hearing loss.  A June 1991 rating 
decision denied service connection for hearing loss, 
tinnitus, and external otitis.  The veteran was notified of 
the decision and advised of his right to appeal by a June 
letter.  Later that month, he filed a Notice of Disagreement 
and requested a hearing.  In September, he was sent a 
Statement of the Case and a hearing notice but, later in 
September, he canceled the hearing.  He never perfected the 
appeal.

In September 1993, the veteran sought to reopen the claim.  
This appeal arises from a January 1994 rating decision of the 
New York, New York, Regional Office (RO) that determined that 
new and material evidence had not been submitted to warrant 
reopening the claim.

In a March 1997 decision, the Board of Veterans' Appeals 
(Board) noted that the file contained a signed but undated VA 
Form 21-22, wherein the veteran seemed to appoint the 
Disabled American Veterans to represent him, though he was 
not represented at an August 1994 hearing and otherwise 
appeared to be unrepresented throughout the course of the 
appeal.  Accordingly, the case was remanded to determine 
whether the veteran wanted, needed, or had representation 
and, if so, to afford a duly-appointed representative an 
opportunity to present evidence or argument on the claim.  In 
an April 1997 letter to the veteran, the RO enclosed a blank 
VA Form 21-22, explained its use, and asked if he wanted 
representation.  The veteran did not respond to the letter.  
An October 1998 letter to the veteran from the Board was to 
the same effect and produced the same response.



FINDINGS OF FACT

1.  A June 1991 rating decision denied service connection for 
hearing loss, tinnitus, and external otitis.  Correspondence 
later that month notified the veteran of that decision and 
advised him of his right to appeal.  Though he filed a June 
1991 Notice of Disagreement, he failed to perfect an appeal 
of the decision and it became final.

2.  The veteran's testimony received since the June 1991 
denial bears directly and substantially upon the issue at 
hand and is so significant that it must be considered to 
fairly decide the merits of the veteran's claim.

3.  The claim for service connection for hearing loss, 
tinnitus, and external otitis is not plausible as it is not 
accompanied by competent medical evidence.


CONCLUSIONS OF LAW

1.  Evidence submitted since the June 1991 rating decision is 
new and material and the veteran's claim for entitlement to 
service connection for hearing loss, tinnitus, and external 
otitis is reopened.  38 U.S.C.A. §§ 5104, 5108, and 
7105(d)(3) (West 1991); 38 C.F.R. §§ 3.103, 3.104(a), 
3.156(a), 20.302(b), and 20.1103 (1998).

2.  The claim for service connection for hearing loss, 
tinnitus, and external otitis, is not well grounded.  
38 U.S.C.A. §  5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran claimed, in a January 1990 statement, that, on 22 
August 1945, while serving in the Merchant Marine on the SS 
ROBERT FULTON, he struck his head on the hull of the ship 
while working underwater to clear an engine cooling system 
intake port.  He reported that, later that day, he developed 
a severe ear disorder that required hospitalization.

The veteran submitted a US Coast Guard Certificate of 
Discharge showing that he shipped out on the SS ROBERT FULTON 
on 29 May 1945 and was discharged in San Francisco on 28 
March 1946.  On a March 1990 DD Form 2168, Application for 
Discharge of Member or Survivor of Member of Group Certified 
to Have Performed Active Duty With the Armed Forces of the 
United States, he sought to establish personnel records 
showing active service.  Pursuant to his application, the US 
Coast Guard issued a DD Form 214, Certificate of Discharge or 
Release From Active Duty, showing that he entered active duty 
on 29 May 1945, was discharged on 15 August 1945, and had 
honorable service.

In March 1988, the veteran sought records of an injury he 
sustained during his Merchant Marine service.  In an April 
1988 response, the Chief of the Division of Marine Insurance 
of the Maritime Administration of the US Department of 
Transportation listed all the records of the SS ROBERT FULTON 
that included a reference to him that on page 22 he was noted 
to be suffering a severe ear condition that developed 
suddenly.  In March 1990, the veteran filed with the RO a 
copy of log book page 22, dated 22 August 1945, showing that, 
at 2300 hours that day, he suddenly developed a severe ear 
condition and was left at the 334th Station Hospital on New 
Guinea.  A subsequent entry showed that he returned to the 
ship on 2 September 1945.

In response to an April 1990 RO letter seeking all 
postservice records of treatment of the claimed disability, 
the veteran submitted outpatient treatment records dating 
from October 1972 to May 1981.  An October 1972 record refers 
to a complaint of decreased hearing over the past two years 
and a reported history of working on tug boats.  Wax was 
removed from the ears, the tympanic membranes were normal 
with good movement, a Weber test was "midline," and a Rinne 
test was "positive" bilaterally.  Another outpatient 
treatment record, also dated in October 1972, reported that 
the veteran's "NS" hearing loss, notable at high 
frequencies on the left, was explained to him, that a hearing 
aid was not then necessary, and that he should be rechecked 
in one year.  Subsequent outpatient treatment records 
frequently noted cerumen accumulation and complaints of 
bilateral hearing loss.  In 1975, he complained of ear pain 
and external otitis was diagnosed.  The records from 1980 and 
1981 also note the problems with cerumen.

A VA examination was conducted in April 1990.  The veteran 
reported complaints of left ear deafness since July 1945 
while working under water.   The examination revealed otitis 
externa, cerumen accumulation, and sensorineural hearing 
loss, mild to moderate on the right and mild to moderately 
severe on the left.  There was no finding linking the 
disorders to service.

The veteran's claim for service connection for hearing loss, 
tinnitus and external otitis was denied by a June 1991 rating 
decision.  It was noted that the veteran's injury and ear 
condition on August 22, 1945 occurred when he was no longer 
on active duty which ended on August 15, 1945.  It was found 
that there was no evidence of otitis externa or tinnitus in 
service and no evidence of any actual hearing loss while the 
veteran was on active duty or within a year of discharge.  In 
September 1993, he sought to reopen the claim.

In December 1993, the veteran submitted an August 1993 report 
of an audiometric examination conducted by Miracle Ear, a 
hearing aid manufacturer.  The report showed auditory 
thresholds of 25 to 85 decibels in the 500 to 4000 Hertz 
range.  There was no reference to service.

At an August 1994 hearing, the veteran testified that his 
ship could not make way because the intake port for the 
engine cooling system was clogged with debris.  He was asked 
to go overboard to clear the port and he did so.  While 
underwater, he struck his head several times on the hull of 
the ship.  He awoke the next morning with severe ear pain.  
The purser gave him some aspirin and he went to bed.  He 
applied hot compresses, the side of his head swelled, and the 
pain was unbelievable.  He could not get out of bed and 
shipmates brought food to him there.  He stayed in that 
condition for a week or two and then reported that the pain 
was driving him crazy.  He was put ashore in New Guinea and 
hospitalized for ten days or two weeks.  They put tubes in 
his ear and needles in his arm.  He said he could not 
understand why VA maintained that his disorder occurred on 22 
August 1945 when, in fact, it occurred in early July.

The RO requested the veteran's service medical records from 
the Public Health Service and also submitted a November 1994 
National Archives Form 13055.  The response consisted of a 
single record showing that an examination was conducted on 1 
April 1946.  The report consisted of a finding of 15/15 
bilaterally with no reference to any problems of the ears.  

Analysis

As a preliminary matter, the Board notes that service 
connection is granted for disability resulting from injury or 
disease incurred or aggravated in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Certain groups of persons, including the 
American Merchant Marine in Oceangoing Service during the 
Period of Armed Conflict from 7 December 1941 to 15 August 
1945, are considered to have performed active military, 
naval, or air service.  38 C.F.R. § 3.7(x)(15).  Thus, since 
the veteran's Certificate of Discharge shows that he shipped 
out on the SS ROBERT FULTON on 29 May 1945 and the regulation 
specifically terminates active service for the Merchant 
Marine on 15 August 1945, his DD Form 214 correctly shows his 
dates of service as 29 May 1945 to 15 August 1945.

In this case, a June 1991 rating decision denied service 
connection for hearing loss, tinnitus, and external otitis on 
the basis that the veteran's injury occurred after active 
service and there was no showing of the disabilities at issue 
during service or within the applicable presumptive period..  
In a letter later that month, the veteran was notified of the 
decision and advised of his right to appeal.  38 U.S.C.A. 
§ 5104; 38 C.F.R. §§ 3.103.  Though he filed a Notice of 
Disagreement as to the rating decision, he did not perfect an 
appeal of the decision within one year of notification 
thereof, the decision became final, and it is not subject to 
revision on the same factual basis.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. §§ 3.104(a), 20.302(b), 20.1103.  In 
order to reopen the claim, he must present new and material 
evidence with respect thereto.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

In September 1993, the veteran sought to reopen the claim.  
Applications to reopen previously disallowed claims to which 
finality has attached require a three-part analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  First, adjudicators must 
determine whether the evidence presented since the last final 
disallowance of the claim is new and material as defined by 
38 C.F.R. § 3.156(a).  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).  Second, if the evidence presented since the last 
final disallowance is found to be new and material then, upon 
reopening the claim, adjudicators must determine whether, 
based upon all the evidence of record, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) and caselaw.  
Elkins, supra, at 213, citing Epps v. Brown, 9 Vet. App. 341 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997), cert. denied sub nom. Epps v. West,         U.S.        
, 118 S.Ct. 2348, 141 L.Ed.2d 718 (1998); and Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir. 1996) (table).  Third, if the claim is found to be 
well grounded then, pursuant to 38 U.S.C.A. § 5107(a), VA has 
a duty to assist the claimant in developing evidence 
pertaining to the claim; however, if that duty has been met, 
the merits of the claim may be addressed.  Elkins, supra, at 
219.

Here, evidence presented since the claim was disallowed in 
1991 consists of a 1946 medical statement, a 1993 audiometric 
examination and the veteran's testimony at an August 1994 
hearing.  The Board must now determine whether that evidence 
is new and material.

Evidence is new if it bears directly and substantially upon 
the specific matter under consideration, if it was not 
previously considered, and if it is not merely duplicative or 
cumulative of evidence that was considered when the claim was 
previously denied; new evidence is material if it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge, supra; 38 C.F.R. 
§ 3.156(a).  In addition, the credibility of evidence is 
presumed for the limited purpose of determining whether it is 
new and material.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The 1993 Miracle Ear audiometric test bears upon the matter 
under consideration and was not previously considered, but it 
merely shows a current hearing disability, a fact previously 
established and considered.  Thus, the audiometric test is 
duplicative and is not new and material.  The 1946 medical 
report does not reflect any findings concerning the 
disabilities at issue, and as such is also not new and 
material.

The veteran's testimony is another matter.  In a January 1990 
statement, he claimed he was injured on 22 August 1945 and 
that, later that day, he developed severe ear pain.  That 
statement was corroborated by a page from the ship's log that 
noted the sudden onset of ear pain at 2300 hours that day.  
Since, as noted above, his active service, for VA 
compensation purposes ended on 15 August 1945, the June 1991 
rating decision denied the claim.  At the August 1994 
hearing, he said that the injury occurred in early July and 
that he was bedridden for one or two weeks before being put 
ashore and hospitalized.  Since his testimony contradicts his 
January 1990 statement, it could not have been previously 
considered and it is not cumulative.  Thus, it is new 
evidence.  Since the claim was previously denied, in part, 
because evidence showed that the veteran's injury and ear 
condition were first manifested after his active service 
legally ended, and since his testimony bears directly on the 
question of the date that his disorder was manifested, the 
testimony is probative and so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, it is material.  New and material evidence has been 
presented and the claim for service connection for hearing 
loss, tinnitus, and external otitis, must be reopened.

Now the Board must determine whether, based upon all the 
evidence of record, the reopened claim is well grounded.  A 
well-grounded claim is one that is meritorious on its own or 
capable of substantiation; it need not be conclusive, but 
only possible, to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  To 
present a well grounded claim, the claimant must present 
evidence, not mere allegation, and the evidence must be 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Lathan v. Brown, 
7 Vet. App. 359 (1995); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  In determining whether a claim is well grounded, 
only the evidence in support of the claim is evaluated.  
Elkins, supra, at 219.  Except for evidentiary assertions 
that are inherently incredible or beyond the competence of 
the person making them, the credibility of evidence is 
assumed, once again, for the limited purpose of determining 
whether the claim is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).  Competent lay evidence may suffice where the 
determinative issue is factual in nature but medical evidence 
is required where the determinative issue involves medical 
etiology or diagnosis.  Gregory v. Brown, 8 Vet. App. 563 
(1996).  For a service-connection claim to be well grounded, 
there must be medical evidence of current disability, lay or 
medical evidence of incurrence of an event in service to 
which a current disability could be linked, and medical 
evidence of a nexus (i.e., a link or a connection) between 
the event in service and the current disability.  See 
Winters, Epps, Caluza, supra.

Although the claim is reopened, the Board does not weigh the 
evidence at this juncture.  Instead, we again presume its 
credibility for the limited purpose of determining whether 
the claim is well grounded.  King, supra.  The state of the 
record, at this juncture, is that it includes evidence of a 
current disability and, in view of the veteran's testimony 
which has been accepted as new and material evidence, it also 
includes evidence of an event during active service that 
could be linked to the current disability.  Therefore, at 
this point, we accept the veteran's testimony without 
weighing it against the other evidence on file.  Prior to 
undertaking such a merits review, we must first find that the 
claim is well grounded.  However, an essential element of a 
well grounded claim is that there must be medical evidence of 
a nexus between the in-service injury or disease and the 
current disability.  In this case the record is devoid of any 
medical evidence of such a link.  See Winters, Epps, Caluza, 
supra.  Such medical evidence is critical to the claim and, 
in its absence, the claim is not well grounded and must be 
denied.



ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for hearing loss, tinnitus, and 
external otitis, the claim is reopened and, to that extent, 
the appeal is granted.

The claim for service connection for hearing loss, tinnitus, 
and external otitis is not well grounded and is denied.




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

